United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-2335
                                    ___________

In re: Bradley Drenttel; Mary           *
Drenttel, formerly doing business       *
as The Frame Merchant,                  *
                                        *
                     Debtor.            *
                                        * Appeal From the United States
----------------------------------      * Bankruptcy Appellate Panel.
                                        *
Bradley Drenttel, Mary Drenttel,        *
                                        *
                 Appellees,             *
                                        *
               v.                       *
                                        *
Mary Jo A. Jensen-Carter,               *
                                        *
                 Appellant.             *
                                   ___________

                            Submitted: February 14, 2005
                               Filed: March 31, 2005
                                ___________

Before MELLOY, HEANEY, and FAGG,* Circuit Judges.
                           ___________

HEANEY, Circuit Judge.


      *
       Judge George G. Fagg recused himself from further participation in this case
following oral argument and did not participate in the decision. Pursuant to Eighth
Circuit Rule 47E, the two remaining judges on the panel have decided the case.
      Mary Jo A. Jensen-Carter, the trustee in bankruptcy (trustee) for the estate of
Bradley and Mary Drenttel, appeals the Bankruptcy Appellate Panel’s (BAP) reversal
of the bankruptcy court, permitting the Drenttels to apply Minnesota’s statutory
$200,000 homestead exemption to their residence located in Arizona. The trustee
contends that the Minnesota exemption should not be given extraterritorial effect.
We affirm.

                                 BACKGROUND

      The facts are undisputed. The Drenttels resided in Minnesota until June of
2003, when they sold their Minnesota residence and purchased a home in Arizona.
On July 17, 2003, the Drenttels filed a Chapter 7 bankruptcy petition in the District
of Minnesota. The Drenttels claimed their unencumbered Arizona property, valued
at $181,682, was exempt from the bankruptcy estate under Minnesota’s statutory
homestead exemption. The trustee objected, claiming that the Minnesota homestead
exemption may not be applied to real property located outside of Minnesota. The
bankruptcy court sustained the objection. The Drenttels appealed to the BAP, which
reversed. The trustee appeals.

                                    ANALYSIS

       We review the legal conclusions of the BAP de novo. In re Wick, 276 F.3d
412, 415 (8th Cir. 2002). Debtors must file for bankruptcy protection under Title 11
in the district where the debtor’s domicile was located for the longer portion of the
180-day period immediately preceding the filing. 28 U.S.C. § 1408. As of July 17,
2003, the Drenttels' domicile for bankruptcy filing was Minnesota, because they had
lived in Arizona fewer than 90 days.




                                         -2-
      The Drenttels were permitted to exempt from the bankruptcy estate

      property that is exempt under Federal law . . . or State or local law that
      is applicable on the date of the filing of the petition at the place in which
      the debtor’s domicile has been located for the 180 days immediately
      preceding the date of the filing of the petition, or for a longer portion of
      such 180-day period than in any other place.

11 U.S.C. § 522(b)(2)(A). Therefore, only federal and Minnesota exemptions were
available to the Drenttels when they filed for bankruptcy. Minnesota permits an
exemption of up to $200,000 for the house owned and occupied by a debtor as the
debtor’s dwelling place, together with the land upon which it is situated. Minn. Stat.
§§ 510.01-.02.

       The trustee argues that the Minnesota exemption is unavailable to the Drenttels
because their homestead is located outside of Minnesota, and states traditionally do
not give extraterritorial effect to statutes relating to the ownership of real property.1
See, e.g., United States v. Crosby, 11 U.S. 115, 116 (1812); In re St. Paul & K.C.
Grain Co., 94 N.W. 218, 223 (Minn. 1903). Bankruptcy courts are divided on this
issue. Compare In re Sipka, 149 B.R. 181 (D. Kan. 1992) (refusing to exempt under
Kansas law the proceeds of the involuntary sale of a Michigan residence), and In re
Peters, 91 B.R. 401 (Bankr. W.D. Tex. 1988) (holding that the Texas homestead
exemption, which was limited by statute to homesteads in the state, was not available
to out-of-state residence), with In re Tanzi, 287 B.R. 557 (Bankr. W.D. Wash. 2002)
(holding that either Washington or California exemptions applied to debtors’ Florida

      1
       This rule is based on state interpretation of state law and may not apply with
equal force in the context of a federal statute. Traditional concerns respecting the
dignity and sovereignty of other states and limiting jurisdiction to the state borders
are simply inconsistent with the national effect and supremacy of federal law. But see
In re Cochrane, 178 B.R. 1011, 1018 n.8 (Bankr. D. Minn. 1995) (suggesting in dicta
that basic limitations of federalism are not altered by the nature of a bankruptcy
proceeding).

                                          -3-
residence), and In re Stratton, 269 B.R. 716 (Bankr. D. Or. 2001) (upholding debtor’s
claim of Oregon homestead exemption for property located in California). To reach
this result, the trustee points not to the statutory language of Minnesota’s homestead
exemption, but to Minnesota choice-of-law principles. The phrase “the law that is
applicable” as used in 11 U.S.C. § 522(b)(2)(A) would therefore refer to the whole
of Minnesota law. Following this approach, the bankruptcy court would determine
what exemption to apply by asking whether Minnesota courts would apply the
Minnesota homestead exemption, or another state’s exemption, to the property.2

        We are not persuaded that Congress invoked state choice-of-law rules with this
provision. References to state exemption statutes do not invoke the entire law of the
state. Instead, Congress used state-defined exemptions as part of a federal bankruptcy
scheme, while limiting the application of state policies that impair those exemptions.
Owen v. Owen, 500 U.S. 305, 313 (1991) (finding no inconsistency in the policy of
permitting state-defined exemptions while disfavoring waiver of exemptions and
impingement of liens on exemptions); cf Butner v. United States, 440 U.S. 48, 55
(1979) (acknowledging that property interests normally governed by state law could
be analyzed differently if some federal interest requires a different result). The
federal bankruptcy statute dictates the applicable exemptions, requiring the debtor to
file in the designated district, and stating that the debtor is entitled to federal
exemptions or the exemptions provided by the law of the state where the petition is
filed. § 522(b)(2)(A). “This is a federal choice of law in which the choice has been


      2
        The trustee claims only that Minnesota would not apply its own homestead
exemption to the Arizona property, based on comity and choice-of-law principles.
It appears to us, however, that the bankruptcy court would also have to consider
whether the Minnesota court would apply Arizona law and the Arizona homestead
exemption. See, e.g., Lake County Trust Co. v. Two Bar B, Inc., 606 N.E.2d 258 (Ill.
App. Ct. 1992) (applying Indiana law where the subject matter at issue was farmland
in Indiana); Bronson v. St. Croix Lumber Co., 46 N.W. 570 (Minn. 1890) (applying
Wisconsin law to determine title of real property located in Wisconsin).

                                         -4-
made. That choice is the applicable state exemption law, and in this case the
exemption law is [Minnesota]’s statutory homestead exemption. Whatever
[Minnesota]’s conflicts of law jurisprudence may be is simply irrelevant.” In re
Arrol, 170 F.3d 934, 936 (9th Cir. 1999) (citing In re Calhoun, 47 B.R. 119, 122
(Bankr. E.D. Va. 1985)).

       Addition of state choice-of-law principles into the bankruptcy code would
complicate and lengthen bankruptcy adjudications, while reducing the barriers to
forum shopping by debtors. Cf. Butner, 440 U.S. at 55 (listing reducing uncertainty,
discouraging forum shopping, and preventing windfalls as justifications for generally
applying state law in bankruptcy cases). While the trustee suggests that its proposed
rule is required to avoid forum shopping, the danger is increased, not decreased, if
debtors reap an immediate benefit from the homestead exemptions in the state where
they relocate. The application of state choice-of-law rules in these cases produces the
very results the statute appears designed to avoid. See, e.g., In re Tanzi, 287 B.R. at
558-60 (preventing debtors from applying Florida’s homestead exemption to their
Florida residence, valued at $985,000, because the debtors’ domicile for bankruptcy
purposes was either California or Washington). The trustee’s construction would
disrupt the federal scheme, which currently limits the ability of debtors to change
their domicile3 and would return to the process a measure of uncertainty removed by
the federal statute.

      We therefore look to the language of the Minnesota exemption, without
reference to Minnesota choice of law, asking whether this exemption can be applied
to an Arizona homestead. Minnesota courts have historically construed the

      3
       Under the current federal scheme, a debtor’s domicile for bankruptcy purposes
does not change immediately when the debtor relocates. Creditors may force a debtor
into bankruptcy proceedings in the state they have moved from. If the trustee’s
interpretation were adopted, it is not clear why they would bother: the homestead
exemption from the new residence would still apply.

                                         -5-
homestead exemption liberally in favor of the debtor. Kipp v. Sweno, 683 N.W.2d
259, 263 (Minn. 2004); Denzer v. Prendergast, 126 N.W.2d 440, 443-44 (Minn.
1964); Jensen v. Christensen, 11 N.W.2d 798, 799 (Minn. 1943). The state’s policy
of protecting a debtor’s homestead rests on the recognition that the state benefits from
the sense of security and connection to the community nurtured in the home. Jensen,
11 N.W.2d at 799. The homestead exemption protects the debtor’s family and helps
to reduce the need for state services. Denzer, 126 N.W.2d at 443-44. The provision
of the homestead exemption may even serve the long-term interests of creditors.
“[E]xperience has taught that in the long run obligations are more likely to be fulfilled
by those whose connections with the community are stabilized by a protected interest
in a relatively permanent place of abode than by those not so anchored.” Id. at 443.
These policies are furthered by providing debtors a secure home protected from
creditors; the location of the home is not relevant.

       Permitting the exemption of the Arizona homestead is consistent with the
general rule of liberal construction in favor of the debtor, and furthers the Minnesota
policies underlying the exemption. The statute itself does not preclude use of the
homestead exemption for an out-of-state property. Accord In re Arrol, 170 F.3d at
936 (noting that California’s homestead exemption is not limited to in state
dwellings). We therefore conclude that the Minnesota exemption can be applied to
the Drenttels’ Arizona homestead and affirm the decision of the BAP.
                         ______________________________




                                          -6-